 1

 2                                 UNITED STATES DISTRICT COURT

 3                               EASTERN DISTRICT OF CALIFORNIA

 4

 5    MICHAEL JACQUES,                                    Case No. 1:16-cv-01289-DAD-SAB (PC)
 6                        Plaintiff,                      ORDER REGARDING STIPULATION OF
                                                          VOLUNTARY DISMISSAL WITH
 7             v.                                         PREJUDICE PURSUANT TO FED. R. CIV. P.
                                                          41(a)(1)(A)(ii)
 8    J. LOPEZ, JR., et al.,
                                                          (ECF No. 50)
 9                        Defendants.
10

11            On December 20, 2019, Plaintiff Michael Jacques and Defendants J. Lopez, Jr., T.

12   Vasquez, P. Athie, J. Garza, and R. Razo filed a stipulation to dismiss this entire action, with

13   prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 50.) The

14   stipulation further states that each party shall bear its own litigation costs and attorney’s fees.

15            Rule 41(a)(1)(A)(ii) provides, in relevant part, that “the plaintiff may dismiss an action

16   without a court order by filing … a stipulation of dismissal signed by all parties who have

17   appeared.” In this case, since all parties signed and dated the stipulation of dismissal, the filing of

18   the stipulation “automatically terminate[d] the action[.]” Wilson v. City of San Jose, 111 F.3d

19   688, 692 (9th Cir. 1997) (citations omitted).

20            Accordingly, this action is terminated by operation of law without further order from the

21   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to terminate all pending

22   deadlines and close this case.

23
     IT IS SO ORDERED.
24

25   Dated:     December 23, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
